People v Hylton (2022 NY Slip Op 04739)





People v Hylton


2022 NY Slip Op 04739


Decided on July 27, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 27, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
JOSEPH J. MALTESE
PAUL WOOTEN
BARRY E. WARHIT, JJ.


2018-11208
 (Ind. No. 17-01297)

[*1]The People of the State of New York, respondent,
vHajahmaa Hylton, appellant.


Patsy Bonanno, White Plains, NY, for appellant, and appellant pro se.
Miriam E. Rocah, District Attorney, White Plains, NY (William C. Milaccio and Jill Oziemblewski of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Susan Cacace, J.), rendered July 31, 2018, convicting him of failure to register and verify as a sex offender (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his post-plea remarks regarding a prior conviction that gave rise to his sex offender designation did not cast significant doubt upon his guilt of failing to register and verify as a sex offender or otherwise call into question the voluntariness of his plea, and thus, the Supreme Court was not under a duty to inquire further to ensure the plea's validity (see People v Lopez, 71 NY2d 662, 666; People v Colson, 174 AD3d 539, 540; People v Delarosa, 104 AD3d 956, 956).
The defendant's challenge in his pro se supplemental brief to the legality of his sentence for the prior conviction is not properly before this Court. The defendant's remaining contention, raised in his pro se supplemental brief, is without merit.
BARROS, J.P., MALTESE, WOOTEN and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court